Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 05, 2018

The Court of Appeals hereby passes the following order:

A18A0070. DOUGLAS SALVADOR v. THE STATE.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing
of an enumeration of errors and brief within twenty days after the appeal was
docketed. See also Court of Appeals Rule 13.


      On August 18, 2017, this Court ordered the appellant to file an enumeration of
errors and a brief no later than August 28, 2017. On September 1, 2017, that order
was returned to the court by the Phillips State Prison as undeliverable, inmate
released. On September 7, 2017, the clerk of court resent the order to appellant’s
home address in Rock Springs, Georgia. That notice was returned to the court on
October 3, as “not deliverable as addressed unable to forward.”As of the date of this
order, the appellant's enumeration of errors and brief still have not been filed.
Accordingly, this appeal is deemed abandoned and is hereby ordered DISMISSED.
Court of Appeals Rules 7, 23 (a).


      Because procedural deficiencies have deprived the appellant of the right of
appellate review, the appellant is hereby informed of the following in accordance with
Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995):
      This Court has dismissed your appeal because an enumeration of errors
      and a brief have not been filed on your behalf as required. If this failure
      occurred while you were represented by legal counsel and was due to
      your appellate counsel's failure to perform the duties of appellate
      counsel, and if you still wish to appeal, you may file a motion in the trial
      court for permission to pursue an out-of-time appeal. If the trial court
      grants your motion for an out-of-time appeal, you will have 30 days
      from the filing date of the order granting your motion to file in the trial
      court a notice of appeal from the judgment of conviction and sentence.
      If the trial court denies your motion for an out-of-time appeal, you will
      have 30 days from the filing date of the order denying your motion to
      file in the trial court a notice of appeal from that order.


      The Clerk of Court is directed to send a copy of this order to the appellant as
well as to the appellant's attorney of record, if any. The appellant's attorney is also
directed to send a copy of this order to the appellant.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office,
                                        Atlanta,____________________
                                                  01/05/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.